Citation Nr: 1404242	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  12-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to an initial compensable evaluation for a residual scar on the chest due to chest tube replacement.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2003 to June 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to additional compensation based on dependents has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an initial compensable evaluation for a residual scar on the chest due to chest tube replacement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The competent evidence of record does not show that the Veteran is currently diagnosed with a lung disability.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2011 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The letter also provided the Veteran notice regarding the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).
      
The Board further notes that the Veteran was provided with a copy of the August 2011 rating decision and the June 2012 statement of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  
To fulfill its statutory duty to assist, the RO associated the Veteran's service treatment records with the claims file and afforded the Veteran a pre-discharge examination in April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was adequate, as it was predicated on a full reading of the medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings concerning his back disability.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  
  
Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-1377.  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung disability.  The Veteran filed his claim in March 2011, asserting that his bilateral spontaneous pneumothorax in service resulted in a permanent lung disability.  However, a review of the record reveals that the Veteran is not currently diagnosed with a lung disability.

In this regard, the Board observes that the Veteran did, in fact, suffer pneumothorax of both lungs during service.  However, he underwent a pre-discharge examination in April 2011 with normal x-rays and normal pulmonary function tests.  The radiologist wrote that views of the chest showed that both lungs were well-expanded and appeared free of acute infiltrates.  Mediastinal structures were unremarkable, and no abnormality of the bony thorax was identified.  There was no discrepancy between the pulmonary function test and the clinical examination.

The Veteran told the examiner that he was diagnosed with chronic obstructive pulmonary disease in 2009.  He also claimed that he had shortness of breath after walking six city blocks and could not run as much but denied any loss of appetite, hemoptysis, cough with purulent sputum, daily cough with blood-tinged sputum, orthopnea, asthma attacks, episodes of respiratory failure requiring respiration assistance from a machine, or that he contracted infections easily.  The Veteran stated he was not receiving any treatment for a lung disability and did not require outpatient oxygen therapy.  The examiner then noted a normal gross inspection of the chest and lungs with no evidence of tenderness on palpation.  Breath sounds were symmetric, and there were no rhonchi, rales, or wheezes.  The examiner also found that the Veteran's expiratory phase was within normal limits.  The examiner then concluded that there was no lung diagnosis because there was no pathology to render a diagnosis.  To support this opinion, the examiner stated that the Veteran did not have any complications, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention. 

Accordingly, the probative evidence of record does not show a diagnosis of a lung disability at any time during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and, therefore, the decision based on that interpretation must be affirmed).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the preponderance of the evidence is against the Veteran's claim, and service connection for a lung disability is not warranted.  As such, the Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for a lung disability is denied.
REMAND

In its August 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a residual scar on the chest due to chest tube replacement and assigned him a noncompensable disability rating.  The Veteran submitted a statement in his support of his claim in March 2012 in which he stated that his scars hurt after doing activities like lifting or moving too much, an indication that he disagreed with his noncompensable rating under Diagnostic Code 7805.  The RO has yet to take further action.  Therefore, this issue must be remanded for the issuance of a statement of the case and further adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the Veteran a statement of the case with regards to his claim for entitlement to service connection for a residual scar on the chest due to chest tube replacement and readjudicate the issue in accordance with Manlincon, supra.  If the Veteran thereafter perfects his appeal, his claim should be returned for review by the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


